NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

      CLICK-TO-CALL TECHNOLOGIES, LP,
                  Appellant

                           v.

     ORACLE CORPORATION, ORACLE OTC
       SUBSIDIARY, LLC, INGENIO, INC.,
          YELLOWPAGES.COM, LLC,
                   Appellees
            ______________________

                      2015-1242
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2013-
00312.
                 ______________________

              Decided: November 12, 2015
                ______________________

   PETER J. AYERS, Lee & Hayes, PLLC, Austin, TX, for
appellant. Also represented by REID G. JOHNSON, Spo-
kane, WA.

    MARK D. FOWLER, DLA Piper US LLP, East Palo Alto,
CA, for appellees Oracle Corporation, Oracle OTC Subsid-
iary, LLC. Also represented by STANLEY JOSEPH
2       CLICK-TO-CALL TECHNOLOGIES, LP   v. ORACLE CORPORATION



PANIKOWSKI, III, San Diego, CA; JOHN GUARAGNA, Austin,
TX; JAMES M. HEINTZ, Reston, VA.

    MITCHELL G. STOCKWELL, Kilpatrick Townsend &
Stockton LLP, Atlanta, GA, for appellees Ingenio, Inc.,
Yellowpages.com, LLC. Also represented by DAVID CLAY
HOLLOWAY, LINDSAY M. HOPKINS.

    NATHAN K. KELLEY, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA, for
intervenor Michelle K. Lee. Also represented by MARY L.
KELLY, THOMAS W. KRAUSE, SCOTT WEIDENFELLER.
                ______________________

          Before O’MALLEY, TARANTO, Circuit Judges, and
                    STARK, District Judge. *
PER CURIAM.
     Appellant Click-to-Call Technologies, LP (“CTC”)
appeals from the final written decision of the Patent Trial
and Appeal Board (“the Board”) on patentability in an
inter partes review (“IPR”) proceeding. Oracle Corp. v.
Click-to-Call Techs. LP, No. IPR2013-00312, 2014 Pat.
App. LEXIS 8333, (P.T.A.B. Oct. 28, 2014). In its appeal,
CTC seeks review of the Board’s initial decision to insti-
tute IPR. Specifically, CTC argues that the IPR proceed-
ings should have been barred by 35 U.S.C. § 315(b), which
provides that an “inter parties review may not be insti-
tuted if the petition requesting the proceeding is filed
more than 1 year after the date on which the petitioner . .
. is served with a complaint alleging infringement of the
patent.” 35 U.S.C. § 315(b).



    *  The Honorable Leonard P. Stark, Chief District
Judge, United States District Court for the District of
Delaware, sitting by designation.
CLICK-TO-CALL TECHNOLOGIES, LP   v. ORACLE CORPORATION    3



     While this appeal was pending, we issued a decision
in Achates Reference Publishing, Inc. v. Apple Inc., No. 14-
1767, 2015 U.S. App. LEXIS 17183 (Fed. Cir. Sept. 30,
2015), dismissing the patent owner’s appeals for lack of
jurisdiction on grounds that the Board’s decisions to
institute IPRs were “final and nonappealable under 35
U.S.C. § 314(d).” Id. at *2. There, as here, the patent
owner argued that the Board should not have instituted
IPRs because the petitions were time-barred under
§ 315(b). We explained that § 314(d) barred review of the
Board’s decision to institute because, among other things,
“the § 315(b) time bar does not impact the Board’s author-
ity to invalidate a patent claim—it only bars particular
petitioners from challenging the claim.” Id. at *13. “The
Board may still invalidate a claim challenged in a time-
barred petition via a properly-filed petition from another
petitioner.” Id. We concluded that § 314(d) “prohibits
this court from reviewing the Board’s determination to
initiate IPR proceedings based on its assessment of the
time-bar of § 315(b), even if such assessment is reconsid-
ered during the merits phase of proceedings and restated
as part of the Board’s final written decision.” Id. at *16.
    Prior to argument in this case, Oracle Corporation
and Oracle OTC Subsidiary LLC (collectively, “Oracle”)
submitted a Rule 28(j) letter to the court arguing that
Achates mandates dismissal of CTC’s IPR appeal for lack
of appellate jurisdiction. According to Oracle, because
CTC makes the same jurisdictional arguments we reject-
ed in Achates, we should likewise dismiss this appeal for
lack of jurisdiction.
    CTC responds that: (1) this court has “recognized a
party’s ability to obtain judicial review when the Board
violates a clear statutory mandate”; and (2) it petitioned
for mandamus relief under 28 U.S.C. § 1651, which also
permits review. Resp. to Rule 28(j) Citation of Suppl.
Authority at 1-2, Click-to-Call Techs., LP v. Oracle, Corp.,
No. 15-1242 (Fed. Cir. Oct. 19, 2015), ECF No. 64. As
4   CLICK-TO-CALL TECHNOLOGIES, LP   v. ORACLE CORPORATION



explained below, we conclude that dismissal is warrant-
ed. 1
     First, CTC is correct that courts have recognized “an
implicit and narrow exception” to statutory bars on judi-
cial review for “claims that the agency exceeded the scope
of its delegated authority or violated a clear statutory
mandate.” Achates, 2015 U.S. App. LEXIS 17183 at *16
(citations and quotation marks omitted). As we explained
in Achates, however, “statutory interpretation disputes
fall outside this exception for ultra vires agency action,
and [o]nly the egregious error melds the agency’s decision
into justiciability.” Id. at *16-17 (citations and quotation
marks omitted). As noted, this appeal—like Achates—
involves a § 315(b) challenge to an IPR institution deci-
sion. Because CTC’s challenge amounts to a “statutory
interpretation dispute,” dismissal is appropriate. See id.
(concluding that “the Board’s institution decision does not
violate a clear statutory mandate”).
    Second, although CTC claims that it has petitioned
for mandamus relief, there is no mandamus petition
pending before us. There are three conditions that must
be met before a writ of mandamus can issue: (1) the
petitioner must “have no other adequate means to attain”
the desired relief;” (2) the petitioner must demonstrate a
“clear and indisputable” right to the writ; and (3) the
court “must be satisfied that the writ is appropriate under
the circumstances.” Cheney v. United States Dist. Court,
542 U.S. 367, 380-81 (2004) (internal citations and quota-
tion marks omitted). In its reply brief, CTC argues in the
alternative that it “has a clear and indisputable right to


    1    Given the parties’ Rule 28(j) submissions, we sua
sponte removed this case from the November 2015 argu-
ment calendar and decided to treat it as submitted on the
briefs filed, including the parties’ supplemental submis-
sions.
CLICK-TO-CALL TECHNOLOGIES, LP   v. ORACLE CORPORATION   5



issuance of a writ of mandamus because the Board ig-
nored the plain language of § 315(b) by exercising juris-
diction over this case.” Appellant Reply Br. 11. We
conclude that CTC’s cursory allegations in the alternative
are insufficient to permit the court to meaningfully con-
sider the issue at this time.
     For the foregoing reasons, we dismiss CTC’s appeal
for lack of jurisdiction.
                      DISMISSED